ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-058, concluding that by way of reciprocal discipline pursuant to Rule l:20-14(a)(E), MELVIN G. DUKE of BROOKLYN, NEW YORK, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.15(a) and (d)(negligent misappropriation and commingling of funds), RPC 8.1(b)(failure to cooperate with disciplinary authorities) and Rule l:21-6(recordkeeping violations), and good cause appearing;
It is ORDERED that MELVIN G. DUKE is hereby reprimanded; and it is further
*372ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.